Citation Nr: 0911596	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-16 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational benefits under Chapter 30, Title 38, United 
States Code, currently calculated as $1,538.33.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran served on active duty from August 1991 to 
February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal was remanded to the Agency of Original 
Jurisdiction (AOJ) for additional development by the Board in 
September 2007.  Such has been completed and this matter is 
returned to the Board for further consideration.

The Board's September 2007 remand also referred claims for 
additional vocational rehabilitation assistance dated in 
October 2003 and June 2005 to the AOJ.  These claims have yet 
to be addressed and are again referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran was awarded benefits for education assistance 
at a full time rate for the Summer 2003 term, from May 19, 
2003 to August 5, 2003.  

2.  The Veteran was at fault in the creation of the debt in 
the amount of $1,538.33 after she submitted a change in 
enrollment certification from the educational institution she 
was attending showing that she reduced her hours from 4 to 
zero, on June 25, 2003, without informing the certifying 
official.

3.  It would be contrary to equity and good conscience to 
enforce the debt of $1,538.33 against the Veteran because 
collection of this amount of indebtedness would deprive her 
and her dependents of funds required for basic necessities, 
and further would defeat the purpose for which VA education 
assistance are awarded; the Veteran would not be unjustly 
enriched by the waiver of this debt in light of her financial 
status, outstanding other debts, and her inability to work 
due to disability.  

4.  The facts and circumstances in the instant case justify 
waiver of the assessed overpayment of $1,538.33.



CONCLUSION OF LAW

Recovery of an overpayment of VA education benefits in the 
calculated amount of $1,538.33 is against equity and good 
conscience, and waiver of recovery of the overpayment is 
granted.  38 U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming entitlement to waiver of an 
overpayment of education benefits.  A review of the 
evidentiary record in this case indicates that the 
overpayment in issue resulted from a retroactive adjustment 
to the Veteran's educational benefits under Chapter 30, Title 
38, United States Code.  After receipt of enrollment from the 
certifying official in April 2003, VA educational benefits 
were awarded for enrollment at Horry-Georgetown Technical 
College for full-time rate (eight credit hours) for the 
Summer 2003 term, from May 19, 2003 to August 5, 2003.  In 
June 2003, the RO received a change in enrollment 
certification from the school showing that the claimant's 
hours were reduced from 8 to 4, on June 10, 2003, after the 
add/drop period; and, in August 2003, the RO received another 
change in enrollment certification from the school showing 
that the claimant reduced her hours from 4 to zero, on June 
25, 2003, without informing the certifying official, who 
discovered the withdrawal on August 13, 2003, while 
processing Fall 2003 enrollment.  Retroactive adjustment to 
the Veteran's benefits resulted in an overpayment of 
$1,538.33.

In September 2003, the Veteran requested a waiver of the 
overpayment, indicating that she found herself failing her 
nursing classes during the summer semester; that, if a 
student has two failures, she is kicked out of the program 
for five years; that she could not afford to take that 
chance; and that she did not see anyway that she could bring 
up her grades, therefore, she had to drop both courses or be 
kicked out of the program.  The Veteran asked for a waiver 
because she was experiencing a financial crisis, being unable 
to pay her bills to the point, where she could no longer 
afford her car payments and would have to let her vehicle go 
back, and noting that the $800 a month she was getting from 
VA helped to meet the majority of here bills, while she was 
attending school.  She indicated that she still had a year 
and three months to go in school before graduation; that she 
could only afford to take one class at a time because she was 
working full time; and that she had no way of making up the 
VA benefit money.  The Veteran admitted that, unlike that 
previous instance for which VA granted her a waiver, it was 
her fault this time.  She pleaded the Committee would grant 
her waiver and reinstate her payments until a decision was 
made.

In February 2004, the Committee denied the waiver.  In a 
March 2004 notice of disagreement, the Veteran stated that: 
she did not have any intention of withdrawing from her 
classes; that she was at fault of the withdrawal but she was 
under stress and feared for her livelihood, noting that two 
years of hard work was at risk at that point; that she took 
on too much that semester and as a result she struggled in 
both classes; and that, realizing her error, she was forced 
to make the decision to withdraw without failing.  As a 
single mother working in a housekeeping department 
supervising for eight dollars an hours, she feels that she is 
entitled to at least one waiver that was her mistake; that 
denial of her waiver would be an undue hardship as she was 
struggling to stay afloat until the next semester, noting 
that she had to get a credit card to pay her bills and then, 
when that was maxed out, she got a loan; and that she was to 
the point where she had exhausted her means of obtaining 
additional money to live off of, as her credit rating is bad 
due to the fact that she had to return her car.  The Veteran 
maintains that granting her a waiver would not be unjust 
enrichment, because she was taking classes with the intent of 
completing and passing them.  In November 2004 and May 2004 
statements, she reiterated that she withdrew from the classes 
because she could not adequately prepare for them, since she 
was working full time, not because of an inability to pass 
the classes as shown by her B average since then.

At the time of the initial denial of the waiver in February 
2004, the RO stated that review of the Financial Status 
Report (FSR) showed that while the Veteran's monthly expenses 
exceeded her income, many of these expenses were classified 
as consumer debt.  A review of the FSR from October 2003 
indicated that her total monthly net income was exceeded by 
total monthly expenses of $2,175.  She is shown to have had 
biweekly net payments of $608.70 (erroneously listed as 
monthly), which would generally amount to $1,217.40 per 
month.  Although part of these expenses did appear to include 
consumer debt in the amount of $130 per month, her mortgage 
expenses were 750 per month, with a balance from the mortgage 
which appeared to have an unpaid balance of an unclear 
amount.  She listed no real estate or any other assets and 
listed no cash on hand.  Her food expenses were said to be 
$200 monthly and her utilities and heat were $449.  She 
listed 2 dependents, aged 7 and 54.  She also indicated in 
this report and elsewhere that she had to return a car, 
specifically a 2000 Rodeo because she could not afford the 
monthly payments.  She submitted a pay stub from her employer 
at the time showing her biweekly net pay was 608.70.  Even 
when removing her consumer debt and other expenses besides 
her housing, food and utilities, her expenses appeared to 
exceed her income at the time she was notified of the 
overpayment. 

Evidence obtained includes an audit report obtained from 2003 
which confirms the overpayment in the amount of $1,538.33.

In August 2008, the Veteran submitted a letter from a doctor 
dated in July 2008 stating that she was diagnosed with colon 
cancer in May 2008, and underwent surgery the same month and 
was now treating with chemotherapy for a planned 6 months.  
The doctor estimated that she would be unable to work from 
July 2, 2008 through at least November 17, 2008.  

Thereafter, in January 2009 the Veteran submitted an updated 
FSR, which stated that her total monthly net income amounted 
to $1,545, which included $1,230.00 in Social Security 
Disability payments and $315 in child support.  She listed 
her total monthly expenses as $1,612.  This was limited to 
monthly rent/mortgage expenses of $780, food expenses of $300 
and utilities/heat of $532.  No consumer, car or mortgage 
loans were reported.  The only asset she listed was a 1994 
Ford Taurus valued at $500.  

In February 2009, the Veteran sent a statement that she 
presently was no longer working as she was disabled due to 
colon cancer.  She also indicated that she continued to 
support family members, including her disabled mother, a 
school aged daughter and also a grandmother.  She stated that 
her expenses outweighed her income and that she continued to 
have to borrow money.  She also reported that she was 
eventually able to finish the two classes by taking them one 
at a time and passed with a B average so she was now a 
registered nurse.  She contended that had she tried to 
complete both classes together in 2003 plus work full time it 
would have been financially disastrous as she was unable to 
keep up with both classes and also work full time to pay her 
monthly expenses in 2003.  

In the present case, the Veteran has not contested the 
validity of the debt, and as such, this is not an issue for 
consideration in the present appeal.  Rather, the sole 
question in this adjudication is whether the Veteran should 
be granted a waiver of overpayment as to such debt.

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver. 
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963(a).  In 
the present case, the Committee in a February 2004 decision, 
did not find any fraud, misrepresentation, or bad faith on 
the part of the Veteran.  Indeed, the Veteran's failure to 
report all class changes and promptly return funds not due to 
her are not found to constitute an intent to seek an unfair 
advantage, as would be required for a finding of bad faith.  
As explained by the Veteran in statements from September 2003 
and February 2004, she was under stress at the time of her 
withdrawal due to financial pressures and admitted having 
made a mistake in failing to promptly notify the VA of her 
withdrawal from classes.  

In cases such as this, where there is no indication of fraud, 
misrepresentation, or bad faith in the record, the 
indebtedness shall be waived if the recovery of the 
overpayment would be against equity and good conscience.  38 
U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 (2008).

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair. 38 C.F.R. § 1.965(a) (2008).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the Veteran; (5) the unjust 
enrichment of the Veteran; and (6) whether the Veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  
Each of the six elements must be addressed.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).

Again, the first two "equity and good conscience" elements 
for consideration under 38 C.F.R. § 1.965(a) are the fault of 
the debtor, and balancing the fault of the debtor and VA.  
The Veteran fully withdrew from her courses on June 25, 2003 
without informing the certifying official who discovered the 
withdrawal on August 13, 2003 and electronically conveyed 
this fact to the VA on August 15, 2003.  

In sum, the Veteran was at fault for not timely notifying VA 
of her withdrawal from her courses.  No corresponding fault 
on the part of VA has been persuasively demonstrated.  Thus, 
considerations of fault fail to support the Veteran's request 
for a waiver of overpayment.

Regarding the element of undue financial hardship, the Board 
has considered whether collection of the indebtedness would 
deprive the debtor or her family of the basic necessities.  A 
review of the Financial Status Reports including the 
September 2003 report she filled out around the time that the 
overpayment was first addressed, and the most recent one of 
January 2009 revealed that her expenses exceeded her income.  
A close review of both reports as discussed above revealed 
that they showed the expenses for basic necessities, such as 
food and shelter, exceeded income.  Further complicating 
matters is the fact that the Veteran is now disabled from 
colon cancer, is presently on fixed Social Security 
Disability income and could be indefinitely.  Thus, her 
future income potential is questionable, despite the fact 
that she has now completed her training and is a Registered 
Nurse.  

The Board emphasizes that after taking care of basic 
necessities such as shelter and food, the Veteran is expected 
to accord a debt to VA the same regard given to any other 
debt.  In this instance, it has been shown that repayment of 
the Government debt in monthly installments would deprive the 
Veteran or her family the basic necessities of life in this 
case.

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  The purpose of the award of education 
benefits was to pay for educational related expenses 
associated with course work.  Ultimately the purpose of such 
education benefits is to aid Veterans in improving their 
financial situation through training for a career.  Thus, 
recovery of the overpayment would ultimately be self-
defeating in this instance where it would cause financial 
hardship.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain.  It stands to reason, that, since repayment of 
the debt would result in undue hardship in this instance, a 
waiver of the indebtedness here would not result in unfair 
gain. 

The sixth element to be considered is whether reliance on VA 
benefits resulted in the Veteran relinquishing a valuable 
right or incurring a legal obligation.  There is no evidence 
that she relinquished any right or incurred any legal 
obligation or that she relied upon VA to her detriment, nor 
do the facts show such.  Nevertheless, while there is no 
evidence of such reliance or legal obligation, waiver of 
overpayment is warranted based on financial hardship as 
discussed earlier.

The record does not demonstrate any additional factors which 
should be considered in adjudicating the Veteran's claim for 
a waiver of the indebtedness, and she has identified no other 
such factors.

In conclusion, validity of the Veteran's debt is not in 
question.  As the evidence does not show fraud, 
misrepresentation, or bad faith, she is not precluded from a 
waiver of overpayment of such indebtedness.  Given the 
balancing of factors such as the financial hardship shown, 
the evidence demonstrates that repayment in this case would 
run counter to principles of equity and good conscience.  As 
such, the benefit of the doubt rule is applicable and the 
Board finds that a waiver in the amount of the $1538.33 is 
appropriate.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In the present case, the only claim on appeal is that of 
entitlement to a waiver of overpayment of education.  In this 
regard, the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA). Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  Therefore, the VCAA (and, 
it follows, its implementing regulations) is not for 
application in this matter.

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  




ORDER

Waiver of recovery of an overpayment of educational 
assistance benefits in the calculated amount of $1,538.33, is 
granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


